ORDER

PER CURIAM.
Appellant, Che Wallace, a.k.a. Shawn Walker, appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 24.035 motion without an evidentiary hearing after he pled guilty to first degree robbery, RSMo section 569.020 (1994), and armed criminal action, RSMo section 571.015 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum setting forth the reasons for our decision is attached solely for the use the parties involved.